DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Invention I, Claims 1-11, in the response to restriction requirements filed 01/12/22 is acknowledged.  

Status of Claims
Claims 12-17 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-11 are examined on merits herein. 

Abstract
Abstract is objected to for citing that an insulating portion is formed on the semiconductor region, wherein the insulating portion is a shallow trench isolation, STI, (per specification), which is formed in the semiconductor region – as a trench filed with an insulating material. Other objections are similar to those which are made to the specification - please, see objections to the specification. 


Specification
Specification of the current application is objected to: 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are the following terms that conflict with each other in different paragraphs of the specification: 
Multiple paragraphs of the specification of the published application US 2021/0256446 (including paragraphs 0043, 0046, 0075, 0076, etc.) recite that “insulating insulation region” 12 is formed on semiconductor region 10 or on surface SF1 of region 10. At the same time, the specification teaches in other paragraphs (including 0031, 0034, 0036, 0037, 0081, etc.) that insulating isolation region is a STI (e.g., a shallow trench isolation). A shallow trench isolation is known to be formed in a trench; accordingly, it cannot be formed “on” a semiconductor, but is formed “within” the semiconductor. With respect to the statements that “insulating insulation region” is formed “on” SF1 , please, consider that based on the figures of the current application, a gate electrode 14 can be viewed as formed on SF1 (as paragraph 0048 recites), but “insulating insulation region 12 is disposed opposite to the gate electrode, e.g., “under” SF1.
Specification recites in multiple paragraphs (including 0050, 0051, 0080, 0121) that source and drain regions (22 and 23, accordingly) are formed “on” SF1 or “on” semiconductor 10 (paragraphs 0043, 0052). However, if a gate electrode 14 on the semiconductor region 10, they are disposed in the semiconductor region 10.  
Appropriate clarification of the specification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites (line 4): “an insulating portion formed on the semiconductor region”. The insulating portion of Claim 1 is element 12, which is described by paragraphs 0031, 0034, 0036, 0037, 0081 of the specification of the published application as being a shallow trench isolation. Such “insulating portion” cannot be formed on the semiconductor region for the reasons explained in the 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, line 4 was interpreted as: “an insulating portion formed in the semiconductor region”.
In re Claim 1: Claim 1 recites in line 4 “an insulating portion formed on the semiconductor region” and recites in lines 9-10: “the first portion of the insulating portion and the second portion of the insulating portion”. 
There is a lack of antecedent basis for using article “the” with “first/second portion”, since the claim earlier does not refer to these portions.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation of line 4 was interpreted as: “an insulating portion comprised separated first and second portions formed on the semiconductor region”.
In re Claim 1: Lines 8 and 11 of the claim recite that first and second regions are “disposed on the semiconductor region”. These limitations conflict with paragraphs 0078, 0080, 0119, and 0121 of the specification, teaching that source and drain regions are formed by ions implantations, and, accordingly, they cannot be formed “on” the semiconductor region, but are formed in the semiconductor region.
In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the limitations of lines 8 and 11 were interpreted such that source and drain regions are “disposed in the semiconductor region”.
In re Claim 1: Lines 15-16 recite: “the control electrode located between the first region and the second region”. The limitation is unclear, since the first and second regions are located at one level, while a gate electrode is located at another level, as Figs. 2-3 show. Although the specification has a similar recitation, this recitation in the specification is clear, since the specification refers to different drawings, and the above recitation is read on Figs. 1i directed to a top (plan) view of the device. At the same time, most limitations of Claim 1 are directed to a cross-sectional view of the device, and wherein one limitation is viewed in a plan view, while other are viewed in a cross-sectional view, to make the limitation clear, this fact shall be understandable from the claim language.
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of lines 15-16 was interpreted as: “the control electrode located between the first region and the second region, in a plan view of the semiconductor device”.
In re Claim 4: Claim 4 recites: “the first insulating film and the second insulating film comprise any different material selected from the group”. The recitation is unclear, since leads to a question: Does the limitation mean that the first and second insulating 
Appropriate correction is required to clarify the claim language.
For this Office Action, based on paragraphs 0055-0057 of the published application, the above limitation of Claim 4 was interpreted as: “the first insulating film and the second insulating film comprise a material selected from the group”.
In re Claim 5: Claim 5 recites: “a thickness of the first insulating film and the second insulating film”. A recitations is not quite clear, since the first and second insulating films are different, and each has its own thickness.
Appropriate correction is required to clarify the claim language.
For this Office Action, based on paragraphs 0055-0058 of the published application, the above recitation was interpreted as: “a thickness of each of the first insulating film and the second insulating film”.
In re Claims 2-3 and 6-11: Claims 2-3 and 6-11 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Claims Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Curello et al. (US 2007/0132057) in view of Liu et al. (US 2015/0021702).
In re Claim 1, Curello teaches a semiconductor device comprising (Fig. 3L; see also Figs. 3A-3K directed to manufacturing, for understanding details and/or some numbers): 
a first conductivity-type semiconductor region 302 (paragraph 0020) comprising a first surface – as a top surface of 302;
an insulating portion 301 (paragraph 0020) formed on the semiconductor region 302 (e.g., “in the semiconductor region and comprising separate first and second portions – 301 left and 301 right, accordingly”, in accordance with the claim interpretation), the insulating portion 301 including a second surface 311 (paragraph 0020) formed so as to be moved backward in a depth direction of the semiconductor region more than the first surface (as shown in Fig. 3L);
a first region 307, left, (Fig. 3G, paragraph 0029) disposed on the semiconductor region 302 between the first portion of the insulating portion 301, left, and the second portion of the insulating portion 301, right;
a second region 307, right, (Fig. 3G, paragraph 0029) disposed on the semiconductor region 302 between the first portion 301, left, and the second portion 301, right;
a control electrode 304 (paragraph 0023) disposed above the first surface, the control electrode 304 located between the first region and the second region (e.g., “in a plan view”, in accordance with the claim interpretation);
a first insulating film 309 (called a spacer, Figs. 3I-3L, created from silicon nitride layer 330, paragraphs 0035-0036) disposed on a side wall of the semiconductor region 302 at a stepped portion between the first surface and the second surface,
the first insulating film contains silicon nitride.
Curello, teaching that the first and second regions are source and drain regions, accordingly, does not teach a first electrode disposed on the first region so as to be contacted with the first region. Curello also does not teach that the first insulating film contains hafnium.
Liu teaches (Fig. 7, paragraphs 0030-0031) a first electrode 732 (left) contacting a source region 736/708. Liu further teaches a spacer 728 (created from layer 428 shown in Fig. 4) is disposed between an insulating portion 730 and the source region 706, wherein the spacer can be created either from silicon nitride of a material comprising hafnium, such as hafnium oxide (paragraph 0026).
Curello and Liu teach analogous art directed to a MOSFET surrounded by a trench isolation which top surface is lower than a top surface of a semiconductor in which source and drain regions are disposed, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Curello device in view of the Liu device, since they are from the same field of endeavor, and Liu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello device by adding to this device a first electrode contacting the first (source) region, in order to provide a power to the device enabling its operation.
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 
In re Claim 2, Curello/Liu teaches the semiconductor device according to Claim 1 as cited above. 
Curello further teaches (Fig. 3L, paragraph 0027) a second insulating film 306 disposed on a side wall of each end of the control electrode 304. 
In re Claim 3. Curello/Liu teaches the semiconductor device according to Claim 2, as cited above, including the first insulating film of Curello 309, initially created from silicon nitride, but substituting with HfO, per Liu, as shown for Claim 1. 
Curello further teaches that the second insulating film 306 is created from silicon nitride (paragraph 0026-0037), e.g., from the same material from which the first insulating film 309 was initially created. 
It would have been obvious for one of ordinary skill in the art before filing the application to substitute the material of the second insulating film of Curello also with HfO (as it was made for the first insulating film), if it is desirable to limit a number of dielectric materials used for various spacers of the device.  See also MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-10.2019]: “The selection of a known prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.  In addition, use of HfO for a gate spacer is well-known in the art (see paragraph 0030 of Haratipour, US 2020/0105892, for a common knowledge).
In re Claim 4, Curello/Liu teaches the semiconductor device according to Claim 3 as cited above, wherein the first insulating film and the second insulating film comprise any different material selected from the group consisting of HfOx, HfSiOx, and HfSiON – as shown for Claim 3. 
In re Claim 5, Curello/Liu teaches the semiconductor device according to Claim 2 as cited above. 
Curello further teaches (Fig. 3L) that a thickness of his original first insulating film 309 is in a range from 2 nm to 20 nm (paragraph 0036) and a thickness of the second insulating film 306 is in a range from 20 nm to 80 nm (paragraph 0027). Although a thickness of the second insulating film coincide with the claimed range of 2 nm to 20 nm only in one point, it is sufficient to view the limitation as obvious: see MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.). 


 As far as the claims are understood, Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Curello/Liu in view of Hirai et al. (US 6395598). 
In re Claim 6, Curello/Liu teaches the semiconductor device according to Claim 2 as cited above, but does not teach that a length in the depth direction from the first surface to the second surface is within a range from 2 nm to 20 nm.  
Hirai teaches (Fig. 1(b), column 1 lines 66-67) that a length in a depth direction from a first surface (of a semiconductor) to a second surface (of an insulating portion) is in a range of about 20 nm to 100 nm, which coincide at least at one point 20 nm with the claimed range and which is sufficient for the obviousness of the claimed range:  See MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello/Liu device per Hirai by creating a length in the depth direction from the first surface to the second surface is within a range from 2 nm to 20 nm, in order to enable creation of this portion of the device.
In re Claim 8, Curello/Liu teaches the semiconductor device according to Claim 1 as cited above, wherein the first electrode is disposed in contact with the first region, the first electrode was added into the Curello structure per Liu, as shown for Claim 1. 
Curello further teaches (Fig. 3A-3L) that there is an interface 313 between the insulating portion 301 and the first region 307, but Curello/Liu does not teach that the first electrode is disposed in contact with both - an interface between the insulating portion and the first region. 
Hirai teaches (Fig. 1(d), column 1, line 65 and column 2 lines 24-26) a first electrode 13 disposed in contact with a first region 4 and an insulating portion 11.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello/Liu structure of Claim 1 by substituting the first electrode of Liu disposed only on the first region with the first electrode (per Hirai) disposed also on the insulating portion, and creating a structure shown in Modified Fig. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
Modified Fig. 3L

    PNG
    media_image1.png
    237
    388
    media_image1.png
    Greyscale

With the above modification, the first electrode – Electrode - would be disposed on an interface – Interface - between the first region 307 (see Fig. 3G) and the insulating portion 301.
In re Claim 9, Curello/Liu teaches the semiconductor device according to Claim 1 as cited above, wherein the first electrode (of Liu) is disposed to straddle the first region.
Curello/Liu does not teach that the first electrode is disposed so as also to straddle the insulating portion. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify Claim 1 of Curello/Liu by substituting the first plug with the first plug of Hirai disposed on both, the first region and the insulating portion, if such disposition of the plug is desirable, leading to the plug straddling both, the first region and the insulating portion: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Please, note that a functional language in a device claim is viewed as directed to the device per se, no matter which of the device’s functions is referred to in the claim: In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226. While In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).

As far as the claims are understood, Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Curello/Liu in view of Hirai and Haratipour et al. (US 2020/0105892).
In re Claim 7, Curello/Liu teaches the semiconductor device according to Claim 2 as cited above.
Curello further teaches that the second insulating film 306 (Fig. 3L, paragraphs 0026-0027) is created from silicon oxide; Curello does not teach that a silicon oxide film and a silicon nitride film are sequentially stacked on the side wall of the control electrode, and that the second insulating film is stacked on the silicon nitride film, e.g., Curello does not teach that his spacer 306 is created as a three-layer stack, in which two first layers are silicon nitride disposed on silicon oxide.
Hirai teaches (Figs. 6a-7c) a spacer comprising two layers, wherein a layer of silicon nitride 78 is disposed on a layer of silicon oxide 78 (column 8 lines 2-5), the silicon oxide being in direct contact with a gate electrode, and Haratipour teaches (paragraph 0030) that a gate spacer may be created as a stack of three three layers, comprising silicon oxide, silicon nitride and hafnium oxide.
Curello and Haratipour teach analogous art directed to a gate spacer at least comprised silicon oxide, and one of ordinary skill in the art before filing the application 
It would have been obvious for one of ordinary skill in the art before filing the application to substitute the single layer Curello spacer from silicon oxide with a three layer spacer of Haratipour comprised silicon oxide (contacting a gate electrode, per Curello) and further deposited silicon nitride and hafnium oxide, if a three-layer spacer is desirable: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Since Haratipour does not teach a sequence of disposition of three dielectric layers in the spacer stack, while Hirai teaches a direct disposition of silicon oxide on a gate electrode and silicon nitride on silicon oxide, it would have been obvious for one of ordinary skill in the art before filing the application to dispose the hafnium oxide layer of Haratipour on the silicon nitride disposed on silicon oxide, in order to enable dispositions of a three-layer spacer. 

As far as the claims are understood, Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Curello/Liu in view of Fung et al. (US 2011/0193167).
In re Claim 10, Curello/Liu teaches the semiconductor device according to Claim 1 as cited above. 
Curello further teaches (Fig. 3L, paragraphs 0038-0039) that the first region and the second region, respectively, comprise silicide regions 310. 

Fung teaches (Fig. 8A, paragraph 0028) that source, drain and gate regions comprise silicide regions 265 and 365.
Curello and Fung teach analogous art directed to MOSFETs comprised silicides in source and drain regions, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Curello device in view of the Fung device since they are from the same field of endeavor, and Fung created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Curello/Liu device of Claim 1 by also creating the silicide on the control electrode, in order to reduce a contact resistance between the gate electrode and a contact to be connected to the gate electrode in order to enable the device operation.
In re Claim 11, Curello/Liu/Fung teaches the semiconductor device according to Claim 10, wherein, based on paragraph 0038 of Curello, the silicide region comprises any different element selected from the group consisting of Co, W, Ti, and Ni. 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/02/22